Opinion by
Tilson, J.
It was stipulated that the packages containing the salt consisted of 38 barrels and 105 half barrels, that they were American merchandise returned, and that they were so classified — entitled to free entry under paragraph 1615. This, it was held, is a concession on the part of the plaintiffs that the salt was not imported in bulk. Plaintiffs cited Morse v. United States, G. A. 4757 (T. D. 22462), but it was found that that case clearly distinguishes it from the case involved herein. The protest was therefore overruled.